UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-4242
JESUS DURAN-LARA, a/k/a Juan Diaz-
Meraz,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-00-188)

                      Submitted: August 10, 2001

                      Decided: August 29, 2001

      Before MICHAEL and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Steven H.
Levin, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                   UNITED STATES v. DURAN-LARA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Duran-Lara appeals his conviction and seventy-four month custo-
dial sentence for conspiring to possess, and possessing with intent to
distribute, 839.16 kilograms of marijuana in violation of 21 U.S.C.A.
§§ 846, 841 (West 1981 & Supp. 2000). A jury convicted Duran-Lara
of participating in a conspiracy by assisting in the unloading of
twenty-one boxes containing marijuana transported from Mexico to
North Carolina by tractor trailer. On appeal, Duran-Lara challenges
the sufficiency of the evidence against him and the validity of his con-
viction in light of Apprendi v. New Jersey, 530 U.S. 466 (2000). For
the following reasons, we affirm.

   In reviewing the sufficiency of evidence underlying a conviction,
we ascertain only whether the evidence was sufficient for any rational
trier of fact to have found the essential elements of the crime beyond
a reasonable doubt. See United States v. Young, 248 F.3d 260, 273
(4th Cir. 2001) (quotation omitted). Although the evidence implicat-
ing Duran-Lara in the conspiracy charged is largely circumstantial,
we find this evidence is in the aggregate sufficient to sustain his con-
viction. As a preliminary matter, we note that the existence of a con-
spiracy may be inferred from circumstantial evidence, and that such
evidence "need not exclude every reasonable hypothesis of innocence,
provided the summation of the evidence permits a conclusion of guilt
beyond a reasonable doubt." United States v. Burgos, 94 F.3d 849,
858 (4th Cir. 1996) (en banc). Moreover, once established, "even a
slight connection between a defendant and the conspiracy is sufficient
to include him in the plan." Id.

  Considering the evidence presented at trial in this light, we find the
Government sustained its burden with respect to the elements of the
conspiracy charged; specifically, that: (1) an agreement existed
between two or more people to engage in unlawful conduct; (2)
                    UNITED STATES v. DURAN-LARA                        3
Duran-Lara knew of that conspiracy; and (3) Duran-Lara knowingly
and voluntarily participated in the conspiracy. See id. at 857. At trial,
two co-conspirators testified as to the existence of the conspiracy to
import marijuana from Mexico to Greensboro. Furthermore, testi-
mony indicated that several bricks of marijuana had spilled from an
unsealed box before the box was off-loaded from a tractor trailer by
Duran-Lara and others, and that a strong odor of marijuana was pres-
ent in the shed to which Duran-Lara helped transfer the twenty-one
box shipment of marijuana. Those facts, considered together with
Duran-Lara’s subsequent attempt to avoid a uniformed officer, see
United States v. Obi, 239 F.3d 662, 665 (4th Cir. 2001); (JA 95), pro-
vide a sufficient evidentiary basis to sustain the inference that Duran-
Lara was aware he was assisting in a conspiracy to distribute mari-
juana in violation of § 846.

   In light of this basis for inferring Duran-Lara’s awareness of the
conspiracy prior to the termination of his involvement in it, we find
his reliance on United States v. Martinez, 83 F.3d 371 (11th Cir.
1996) unpersuasive. See id. at 374 (invalidating a conspiracy convic-
tion predicated on the defendant’s mistaken understanding of the con-
spiracy’s purpose where there was no way the defendant could have
become aware of his error).

   Furthermore, because there is a sufficient basis for sustaining
Duran-Lara’s conviction as to the conspiracy count, we find the evi-
dence against him to be equally sufficient with respect to the substan-
tive charge in the indictment. Two of Duran-Lara’s co-conspirators
testified that the conspiracy’s supplier, Julian Perez-Carrillo, arranged
to make the shipment of marijuana, and thus constructively possessed
the marijuana within the meaning of § 841. See United States v. Mor-
rison, 991 F.2d 112, 114 (4th Cir. 1993). Based on the quantity of
marijuana being transported, Perez-Carrillo’s intent to distribute it
may be inferred. See United States v. Rusher, 966 F.2d 868, 878 (4th
Cir. 1992). Accordingly, because Duran-Lara is substantively liable
for the foreseeable criminal conduct of Perez-Carrillo as a result of
his participation in the conspiracy, see United States v. McHan, 101
F.3d 1027, 1043 (4th Cir. 1995) (citing Pinkerton v. United States,
328 U.S. 640 (1946)), and there is sufficient evidence to implicate
him in the conspiracy, that evidence is sufficient to sustain Duran-
Lara’s conviction as to the substantive count charged also.
4                   UNITED STATES v. DURAN-LARA
   Finally, we reject Duran-Lara’s contention that the district court’s
instruction to the jury concerning its obligation to determine the quan-
tity of drugs involved was erroneous in light of Apprendi v. New Jer-
sey, 530 U.S. 466 (2000). In United States v. Angle, 254 F.3d 514,
518 (4th Cir. 2001) (en banc), we recently held that sentences falling
within the statutory maximum do not implicate Apprendi concerns.
Because Duran-Lara’s seventy-four month sentence is well below the
statutory maximum of § 841(b)(1)(C), see id., we find this assignment
of error to be meritless.

   We therefore affirm Duran-Lara’s conviction and sentence, and
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED